Citation Nr: 0703552	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-16 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) and, if so, whether the claim may be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
December 1975 and from January 1979 to December 1980.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, in pertinent part finding that new and material 
evidence had not been presented to warrant reopening the 
veteran's claim for service connection for PTSD.  
Jurisdiction over the claims folder was subsequently 
transferred to the Reno, Nevada, RO.  

The veteran in prior rating actions was denied service 
connection for a psychiatric disorder.  He has not sought to 
reopen a broader claim for service connection for a 
psychiatric disorder, as opposed to the more limited claim 
for service connection for PTSD.  Hence, entitlement to 
service connection for a psychiatric disorder other than PTSD 
is not here addressed.  


FINDINGS OF FACT

1. In a November 1998 rating decision, the RO denied service 
connection for PTSD. That decision was not appealed, and 
became final.

2. The evidence added to the record since the November 1998 
decision, by itself and/or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the appellant's PTSD service 
connection claim, and raises a reasonable possibility of 
substantiating the claim.

3.  An independently corroborated stressor in service has not 
been established to support a current diagnosis of PTSD.  

4.  The veteran does not currently have PTSD due to an in-
service stressor.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
final November 1998 RO decision, and thus the claim for 
service connection for PTSD is reopened. 38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2006).

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to

provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006). 

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in June 2003 and a PTSD development letter in 
June 2003, and by a July 2005 VCAA letter and an accompanying 
PTSD personal assault form and PTSD questionnaire, the RO 
informed the veteran of the notice and duty-to-assist 
provisions of the VCAA, and informed him of the information 
and evidence necessary to reopen and substantiate on the 
merits his claim for service connection for PTSD, including 
based on personal assault.  These letters informed him of the 
bases of review and the requirements to sustain the claim.  
Also by these letters, the veteran was requested to submit 
any evidence in his possession, in furtherance of his claims.  
He was also told that it was ultimately his responsibility to 
see that pertinent evidence not in Federal possession is 
obtained.  

The VCAA letters requested that the veteran inform the RO of 
any VA and private medical sources of evidence pertinent to 
his claim, and provide necessary authorization to obtain 
those records.  The veteran informed of recent treatment for 
PTSD at VA facilities, and of some private medical treatment 
at the University of Medicine and Dentistry of New Jersey.  
With appropriate authorization, records from these sources 
were requested, and all records received were associated with 
the claims folders.  

The veteran also alluded to a Social Security Administration 
(SSA) disability benefits award.  However, by inquiry in 
December 2005, the RO determined that the veteran had not 
been awarded SSA disability benefits.




As discussed in the body of this decision, below, the veteran 
has been denied service connection for PTSD in part based 
upon the absence of corroborating evidence or evidence 
tending to support the occurrence of an alleged personal 
assault in service.  As noted, he was afforded notice of 
development for PTSD based on personal assault, and the 
veteran was afforded the opportunity to assist in such 
development.  As discussed below, the veteran did not provide 
such additional evidence, and the record does not indicate 
evidence of changes in behavior, etc., which might suggest 
that the alleged in-service personal assault occurred.  
Hence, there is no reasonable possibility that further notice 
or development with regard to that personal assault issue 
would further the claim.  38 C.F.R. § 3.304(f)(3).  

Records had previously been sought from identified medical 
sources, and there is no indication that additional records 
are available which would pertain to the adjudicative issues 
upon which the determination of the appealed claim is based, 
namely, new and material evidence addressing the PTSD claim, 
and the claim for service connection for PTSD on the merits.  
All records obtained were associated with the claims folder.  
Hence, any VA development assistance duty under the VCAA to 
seek to obtain indicated pertinent records has been 
fulfilled.  The veteran was also informed of evidence that 
could not be obtained.  The record reflects that all the 
veteran's service medical and service personnel records are 
contained within the claims folders.

While it is true that the veteran was not afforded a VA 
examination to address his claimed PTSD as related to 
service, and while the Court, in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), recognized in 38 C.F.R. § 3.159(c)(4) a 
three-pronged test for ascertaining whether a VA examination 
is warranted to address a claim for service connection, the 
Board here finds that such a VA examination is unnecessary in 
this instance, and the three-prong test of 38 C.F.R. §  
3.159(c)(4) recognized in McLendon is here inapplicable.  The 
veteran's PTSD claim has been denied based upon the absence 
of a confirmed in-service stressor, upon which any diagnosis 
to support the PTSD claim must be based.  Absent such a 
confirmed stressor, the

medical question of current PTSD based on such a stressor is 
rendered moot, and hence any necessity of such a VA medical 
examination is obviated.  38 C.F.R. § 3.304(f).  

By the appealed August 2004 rating action, as well as by an 
SOC and SSOC, the veteran was informed of the evidence 
obtained in furtherance of his claim.  The SOC and SSOC are 
"post-decisional" documents.  We find, however, that this 
is not fatal in providing notice, because de novo review of 
the appealed claim was undertaken, including consideration of 
the matter based on all appropriate criteria for the claim.  
See Mayfield, supra; 38 C.F.R. §§ 3.303, 3.304(b), 3.306. 

The veteran addressed the appealed claim by submitting 
written statements, as well as by testifying at a 
videoconference hearing before the undersigned Veterans Law 
Judge in February 2006, a transcript of which is contained in 
the claims folder.  The veteran has not made a further 
request to address his claim at a hearing.  There is no 
indication that the veteran desires to address his claim 
further, or that such a desire remains unfulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court must "take due account of the rule of prejudicial 
error."

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for service connection is not reopened and is being 
denied on that basis, any issues as to rating or effective 
date are moot.


II.  Rules Governing Claims for Service Connection and PTSD 
Claims,
Including Based on Personal Assault

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD generally requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), which includes the criteria for 
a diagnosis of PTSD.  

In this case, at least one of the veteran's alleged stressors 
may be construed as a personal assault.  In Patton v. West, 
12 Vet. App. 272 (1999), the Court emphasized that more than 
mere medical nexus evidence is required to fulfill the 
requirement for "credible supporting evidence" of a claimed 
stressor and that "[a]n opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280 (emphasis added); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis." Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), 
(citing VA Adjudication Procedure Manual M21-1 (M21-1), Part 
III, 5.14c (8)-(9)).  The Court has also held that these 
provisions of M21-1, which provide special evidentiary 
procedures for PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations.  
See YR v. West, 11 Vet. App. 393 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997).

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. D, Para. 17 (2006), entitled "Developing Claims for 
Service Connection for PTSD Based on Personal Trauma."

The Court in Patton noted that the old manual provisions 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so-called 
equipoise doctrine where the benefit of the doubt is given to 
the claimant unless the evidence preponderates against the 
claim.

In this regard, 38 C.F.R. § 3.304(f)(3) provides:  If a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of a 
stressor include, but are not limited to: request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without identifiable cause; or 
unexplained economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

III. New and Material Evidence Presented to Reopen PTSD Claim

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence that is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
for service connection for PTSD was initially filed in 
February 2003, the new language of 38 C.F.R. § 3.156(a) will 
be applied.  To whatever extent the new regulation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

In a November 1998 rating decision, the RO denied service 
connection for PTSD, finding that the record presented no 
confirmed diagnosis of PTSD to support the claim. The veteran 
was advised of the denial and did not appeal. The November 
1998 rating decision therefore became final based upon the 
evidence then of record.

Since that rating decision, the veteran has presented 
multiple new allegations of stressors experienced in service, 
and, more relevant to the question of whether the claim 
should be reopened, has been evaluated by VA medical 
professionals for treatment purposes, and has been diagnosed 
with PTSD based on alleged experiences in service.  

In Morton v. Principi, 3 Vet. App. 508 (1992), the Court held 
that medical records merely describing the veteran's current 
condition are not material to the issue of service connection 
and are not sufficient to reopen a claim for service 
connection based upon new and material evidence.  However, 
here the veteran presented newly alleged in-service stressors 
including based on personal assault in service, as discussed 
below, and newly alleged symptoms, and new medical diagnoses 
presented of PTSD thus present the possibility of current 
PTSD with a nexus to service.  38 C.F.R. §  3.304(f).  
Accordingly, the Board concludes that the new evidence 
relates to unestablished facts necessary to substantiate the 
claim, which is neither cumulative nor redundant, and which 
raises a reasonable possibility of substantiating the claim.  
Therefore, we may reopen the claim.  38 C.F.R. § 3.156(a).  

IV.  Reopened PTSD Claim, on the Merits

The service medical records (SMRs) show no complaints, 
findings, diagnoses, or treatments related to mental 
disorder.  Post-service medical records include multiple 
hospitalizations and treatments variously related to assessed 
dysthymic disorder, polysubstance abuse, and personality 
disorder variously diagnosed.  More recent treatment records 
have included a diagnosis of a schizoaffective disorder.  
However, treatment and hospitalization records in the years 
more proximate to service, beginning with an earliest 
documented hospitalization at a VA facility from July 1983 to 
August 1983, include no assessment of mental disability 
related to the veteran's period of service.

The veteran first filed a claim for service connection for 
PTSD in May 1998.  He then alleged that in-service stressors 
consisted of racism toward African Americans including 
himself while aboard a ship, the USS Leahy, where there were 
allegedly 67 African Americans out of a crew of 372.  The 
veteran alleged unspecified harms to himself, including an 
assault by a white Petty Officer.  

In his current claim, the veteran again alleges racism aboard 
ship, and also in particular alleges one event, which he does 
not link to racism, involving purported sexual assault.  As 
the veteran elaborated at his hearing in February 2006, in 
June or July of 1979, while aboard the USS Leahy, he had 
attended a party and had a drink that someone, the veteran 
speculated, had drugged.  He explained that he had awoken to 
find his pants loosened, blood in his underwear, and pain in 
his anal area.  He provided a similar version of the same 
event at PTSD treatment evaluations in July 2003 and 
September 2004.  Thus, the veteran implies that he was likely 
raped in service.  

However, the veteran concedes that he did not report this 
alleged rape incident, and did not inform anyone of it.  
There is no indication from service medical or personnel 
records that the veteran may have experienced such a 
traumatic event at that time.  Rather, the veteran's service 
personnel records show a consistent pattern of misconduct 
essentially throughout his period of Naval service from 
January 1979 to December 1980, with the veteran leaving 
service under honorable conditions as part of a bargain 
struck in lieu of other punishment under the Uniform Code of 
Military Justice.  

The veteran was appropriately provided a personal assault 
questionnaire with a VCAA letter sent to him in July 2005.  
However, he failed to provide any information, evidence, or 
avenue of development by which his alleged personal assault 
in service might be supported.  The record also includes no 
such indicia of validity.  While SMRs, service personnel 
records, and post-service records inform of misconduct in 
service, inform of substance abuse in service and post 
service, inform of sexually transmitted disease, inform of 
episodes of dysthymia, and inform of economic hardship or 
homelessness, there is no evidence of a pattern of change in 
these behaviors either in service or post service tending to 
suggest any single event in service causing changes in the 
veteran.  Rather, as noted, the veteran had a pattern of poor 
conduct consistently in his Naval service.

The records show no unexplained contracting of disease or 
sudden change in behavior or personal circumstances, whether 
psychological or economic or otherwise, associated with any 
particular point of time in service so as to suggest the 
occurrence of a personal assault.  Hence, absent any indicia 
of validity or events or actions as documented in records 
within the claims folders to support the veteran's allegation 
of personal assault, the alleged personal assault incident 
may not be accepted as a stressor to support the veteran's 
claim for service connection for PTSD, pursuant to 38 C.F.R. 
§ 3.304(f)(3).  In this regard, the Board expressly finds 
that the development requirements for the personal assault 
allegation have been fulfilled in this case.  

The veteran has alleged multiple other incidents that might 
possibly serve as stressors to support the claim for service 
connection for PTSD.  However, despite development queries to 
the veteran, he has failed to provide specific information 
regarding the dates of these incidents, names of witnesses, 
or other sources of corroboration, which might be used to 
obtained corroboration.  While he made vague allegations of 
racism, and alleged, in hearing testimony in February 2006, 
that on one occasion he accidentally barged in on a KKK 
meeting aboard ship in service where the attendees were 
adversarial toward him.  In multiple stressor statements 
submitted in August 2003, he alleged that he began carrying 
two knives in a sheath aboard ship because he was always 
afraid , and alleged being "approached on several occasions 
by racist people."  In those statements, he also alleged 
that he began hearing voices in his head telling him to kill 
white people.  In those statement and at his hearing, he 
allege that on one occasion when he was at the rear of the 
ship some white sailors threatened to throw him overboard.  
However, he did not indicate that this incident was reported 
or that any record of the incident was made, and he provided 
no means of corroborating this alleged incident.  No racist 
incidents or the veteran's alleged responses to any such 
incidents are documented in the veteran's service medical or 
personnel records, and the veteran has provided no means of 
confirming such incidents. 

At the VA PTSD treatment evaluations in July 2003 and 
September 2004, both before the same treating medical 
professional, the veteran told several narratives in which he 
was involved with confrontations with fellow sailors, in 
which he was assaulted, or mistreated, or threatened with 
court-martial for trying to defend himself or his personal 
property.  He related the alleged rape incident, as noted 
above.  He also told of an incident involving his Petty 
Officer in which that individual held him in a "full 
nelson" and took his radio.  He added that in response to 
that assault, when released from the restraining hold, he 
tried to get the radio back, and was grabbed around the 
throat until nearly unconscious.  He reported that he was 
given his first summary court-martial for that incident.  The 
veteran told a similar version of the same event in his 
hearing testimony in February 2006.  

The veteran's personnel records were obtained, including 
those detailing various military charges brought against the 
veteran over the course of his period of Navy service.  
However, these records do not inform of the incidents 
described by the veteran.  While the veteran reported that 
there had been witnesses to the assault by his petty officer, 
he did not provide the names or contact information of any 
witnesses, for that incident or any other incidents, 
including when expressly asked by the VCAA letters in June 
2003 and July 2005 and accompanying letters and forms 
requesting detailed information and means of corroborating 
alleged stressors.  

The treating medical professional in July 2003 and September 
2004 accepted the veteran's accounts of in-service assaults, 
and also accepted his accounts of continuation of PTSD 
symptoms from service to the present.  However, post-service 
medical records, including in particular several records of 
VA hospitalization (as noted, variously for dysthymia or 
polysubstance abuse or drug-induced psychosis or associated 
conditions, as well as a personality disorder variously 
diagnosed), the do not record any complaints by the veteran 
of symptoms specific to PTSD or of stressor incidents in 
service, and no assessment of PTSD was made for years after 
service.  

A more brief record of VA treatment in July 2004, including 
for alleged PTSD, also resulted in an assessment including of 
PTSD, by the same treating medical professional who provided 
that assessment in July 2003 and September 2004.  This record 
similarly informs of no corroboration of alleged inservice 
stressors, and similarly relies on no medical history of PTSD 
supported within the medical record.  

Hence, the alleged stressors on which the VA treatment 
assessments of PTSD are made are not independently 
corroborated, and the allegations of ongoing symptoms of PTSD 
from service, also upon which that these treatment 
assessments of PTSD were made, are also not supported by the 
record.  Thus, the treatment assessments of PTSD cannot 
support the claim because they are not based on any 
corroborated in-service stressor, because they are not based 
on an in-service personal assault with sufficient indicia of 
validity to be accepted as a stressor to support a PTSD 
diagnosis, and because these assessments are based on the 
evidentially unsupported supposition of ongoing PTSD or 
symptoms of PTSD continuing from service.  38 C.F.R. 
§ 3.304(f); see Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); also Black v. Brown, 5 
Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when unsupported by clinical evidence).  

Additionally, these treatment records in which PTSD is 
diagnosed are not based on a complete review of the claims 
folder, and are not based on any independently corroborating 
evidence of alleged in-service stressors, but rather only on 
the veteran's own self-reported history.  Hence, these 
diagnoses of PTSD cannot serve to support the claim. 
§ 3.304(f); Cohen.  "An opinion based upon an inaccurate 
factual premise has no probative value."  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  

The mere fact of the veteran's being African American and 
hence a member of a minority group in the Navy creates no 
presumption that he experienced stressor events related to 
race, and his recited statistic of the number of African 
Americans aboard a ship where he was stationed in service 
does not inform of any personal experiences that may or may 
not have occurred.  The Board is not unsympathetic, and 
understands the reality of racial discrimination and the 
evils it can create in various settings.  However, as 
discussed above, the law does require adequate evidence of 
both stressor and diagnosis to establish a PTSD claim.  Here, 
there are no claimed stressor incidents that may be verified, 
or for which there is supporting evidence of the stressor 
events or sufficient evidence tending to suggest  that the 
stressor events occurred.

Absent any such in-service stressors, including personal 
assault stressors, which may be independently corroborated or 
accepted as valid for purposes of the claim, a diagnosis of 
PTSD related to service cannot be sustained to support the 
veteran's claim, and the preponderance of the evidence must 
be against the veteran's claim for service connection for 
PTSD.  38 C.F.R. § 3.304(f).  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

New and material evidence has been received to reopen the 
claim of service connection for PTSD, and the claim is 
reopened.  However, upon review on the merits, service 
connection for PTSD is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


